Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 22, 2015

                                            No. 04-15-00579-CV

                                 IN RE Dr. Lynn BUCHANAN,
                     Nichole Cahero, P.A., and Rio Vista Medical Center, PLLC

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

       On September 16, 2015, relators filed a petition for writ of mandamus. The court has
considered the record and petition and is of the opinion that relators are not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
The court’s opinion will issue at a later date.

           It is so ORDERED on September 22, 2015.


                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2013-CI-14590, styled Herbert C. Rader III and Dawn Harville Rader v.
Dr. Paul Lifland and Dr. Daniel C. Valdez, pending in the 285th Judicial District Court, Bexar County, Texas, the
Honorable Laura Salinas presiding.